Exhibit 10.1 EXECUTION COPY STOCK PURCHASE AND SHARE EXCHANGE AGREEMENT by and among CORPHQ INC. a California corporation, AMERICAN NANO SILICON TECHNOLOGY, INC. a Delaware corporation, THE SHAREHOLDERS OF AMERICAN NANO SILICON TECHNOLOGY, INC. LISTED ON SCHEDULE 3.2, and Nanchong Chunfei Nano-Silicon Technologies Co. Ltd. a limited liability company of the People’s Republic of China Effective as of May 24, 2007 EXECUTION COPY STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE (this “Agreement”), is made and entered into as of this 24th day of May, 2007, by and among CorpHQ Inc. (“COHQ"), a corporation organized under the laws of California, with its principal place of business located at 1650 South Pacific Coast Highway, Suite 308, Redondo Beach CA 90277; American Nano Silicon Technology, Inc. (“ANST”), a Delaware corporation with its principal place of business located at 18 Kimberly Court, East Hanover, New Jersey 07936; Nanchong Chunfei Nano-Silicon Technologies Co. Ltd. (“NST”), a limited liability company organized under the laws of the People’s Republic of China (the “PRC”) and a wholly-owned subsidiary of ANST, with its principal place of business located at Chunfei Industrial Park of Xiaolong Economic Development Zone, Gaoping Nanchong City, Sichuan, PRC, and the ANST shareholders listed on Schedule 3.2 attached hereto and made a part hereof (“ANST Shareholders”) (collectively, ANST, NST and the ANST Shareholders shall be known as the “ANST Group”). Premises A. This Agreement assumes that prior to the Closing contemplated by this Agreement, COHQ will further amend its Articles of Incorporation to provide for a reduction of the number of authorized shares from two billion (2,000,000,000) shares of COHQ Common Stock, par value $.001 per share (“Old COHQ Common Stock”) to two hundred million (200,000,000) shares of Common Stock, par value $.000001 per share (“New COHQ Common Stock”), and for the reverse stock split of one thousand three hundred and two (1,302) shares of Old COHQ Common Stock into one share of New COHQ Common Stock. The transactions contemplated by this paragraph are hereinafter referred to as the “Recapitalization”). B. This Agreement provides for the acquisition of 100% of the issued and outstanding capital stock of ANST owned by the ANST Shareholders, making ANST a wholly-owned subsidiary of COHQ, in exchange for the issuance to the ANST Shareholders of (i) 25,181,450 authorized but unissued shares of New COHQ Common Stock, pro rata in accordance with their respective percentage interests in ANST. Simultaneously, there shall be a sale by Steven Crane, an adult individual residing in the County of Los Angeles, State of California (“Crane”) and Gregg Davis, an adult individual residing in the County of Los Angeles, State of California (“Davis” and, collectively with Crane, the “Sellers”) to one of the ANST Shareholders, Dr. Huakang Zhou, an adult individual residing in the County of Morris, State of New Jersey (the “Buyer”) of 558,520 shares of New COHQ Common Stock owned by the Sellers following the Recapitalization, in consideration of the sum of US$280,000 paid in cash. The 25,739,970 resulting from the combination of the shares of New COHQ Common Stock received by virtue of Clauses (i) and (ii) above shall constitute 99% of the New COHQ Common Stock to be issued and outstanding, fully diluted, after the transactions contemplated hereby (the “Transactions”). C. The boards of directors of COHQ and ANST have respectively determined, subject to the terms and conditions set forth in this Agreement, that the Transactions are desirable and in the best interests of their shareholders. This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed Transactions. D. The boards of directors of COHQ and ANST have determined that it would be in the best interests of COHQ and its shareholders to separate COHQ’s current business (the “Current COHQ Business”) from COHQ after the Transactions close, and to such effect to contribute the entirety of the Current COHQ Business to South Bay Financial Solutions, Inc., a Nevada corporation and existing subsidiary of COHQ (“COHQ Sub”), and, after the Transactions close, sell the stock of COHQ Sub to the Sellers in exchange for COHQ Sub assuming all of the liabilities of COHQ (the “Assumed COHQ Liabilities”) and agreeing to indemnify and hold COHQ and its officers, directors and shareholders harmless from all Assumed COHQ Liabilities (the “Subsidiary Transaction”). E. The parties desire that the exchange of all of the issued and outstanding capital stock of ANST for 25,181,450 authorized but unissued shares of New COHQ Common Stock qualify as a tax free exchange meeting the requirements of Article 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”). Agreement NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived herefrom, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, hereby agree as follows: ARTICLE I REPRESENTATIONS, COVENANTS AND WARRANTIES OF THE SELLERS As an inducement to and to obtain the reliance of ANST, the Sellers jointly and severally represent and warrant as follows, all of which is subject to the disclosures attached to this Agreement as “Schedules”. Section 1.1 Organization of COHQ.
